DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bag of claim 1 and the “tangent plane” of claims 10, 13 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
Claims 1-3, and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As set forth in the previous office action; 
In claim 1, ln. 19, “the pressure forming device” lacks a proper antecedent. Further one cannot determine the metes and bounds of what structure is intended by such a device.  Is such a pressure mold, a mold with vacuum ports, autoclave, or the previously recited bag?  Here the claims are not recited in any way that one can clearly determine the steps in the method applicant is looking to exclude others from practicing.  Further the structural relationship and/or function attempting to be recited in a “pressure forming device” that is capable of “applying a vacuum” is a contradiction and unclear. 
	Likewise in claims 2 and 3 one cannot determine the steps being recited since the claims only recite the results intended to be achieved. One cannot determine how “heating”…”by using a pressure forming device” can occur.  Since one cannot determine what steps are taken to obtain the recited vacuum pressure, for the purposes of this action the claim is considered directed to vacuum bags commonly used around mold in composite manufacture. 
	Claim 3 is unclear.  The claim recites applying a vacuum apparently inside in a positive air pressure range which is above the 1.01325 bar of atmospheric pressure. Such does not appear to be a vacuum range at all.  Hence the scope of the claim must be clarified.  For the purposes of this action, it will be presumed that the claim is directed to internal bladders commonly used in composite manufacture. It is not clear how the pressure forming device also creates two separate ranges of positive and negative pressure, when in the process they occur and what structure is required for such to occur...” 

In amended claim 1, applicant has semantically substituted, “the pressure forming device” with a “processing device.  Such does not add any additional structure to the claim that would satisfy the grounds for rejection.  The substituted term still does 
From the rejection above, the “proper antecedent” to the processing device is not repeated or sustained. 
With respect to the rejection of claims 2 and 3 above, applicant’s amendments and remarks do not address how “one cannot determine the steps being recited since the claims only recite the results intended to be achieved. One cannot determine how “heating”…”by using a pressure forming device” can occur.  Since one cannot determine what steps are taken to obtain the recited vacuum pressure, for the purposes of this action the claim is considered directed to vacuum bags commonly used around mold in composite manufacture.”  Applicant’s remarks do not clarify what steps or structures provided are required to perform the results applying pressure and heating of the mold.  Merely saying “by using a/the pressure forming device” does not clarify the physical structures or steps required the step. As such, this grounds for rejection has not been overcome.   
  Claim 3 is remains unclear. While claim 3 has further provided the capabilities of the processing device and that such is an autoclave, it does not recite the step being required in the claimed process.  While the scope of claim 3 recites now that the autoclave has the capability of providing a vacuum and positive air pressure to the blank, it is not at what steps of the claimed process require such a positive pressures and how such is critical to the claimed invention. Likewise pg. 10, ln. 5 only disclose the type of autoclave that is capable of being used as one capable of providing the ranges of vacuum and positive pressure ranges.  Yet it does not discuss how such capabilities or any particular steps in the claimed process applicant has discovered.  Such is a broad disclosure that an autoclave can be used at different pressures and times to remove bubbles and cure the resins.  However, such is not any discovery by the applicant.  Instead such is the known and intended use of such autoclaves.  Here applicant appears to be merely using such a device for its intended purpose and has not explicitly recited any discovery in the making of a composite part which is indeed new.   
Further where claim 3 now recites and “autoclave”, claim 1 merely reciting a “processing device” is attempting to cover other devices never contemplated nor disclosed.  As such claim 1, is here at rejected as not being supported by the original disclosure as set forth below. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10, 13 and 16 and any dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As set forth in the previous office action;
“Claims 1-3, have been amended by changing the “pressure forming device”, the “pneumatic assembly”, and the “heating component” into the “processing device”, the “gas transfer assembly”, and the “heating assembly”, respectively. However, none of these terms are used in the specification nor is sufficient structure recited in the claim to determine any corresponding structure that may be recited in the specification.  
With respect to the “processing device” now recited in claim 1, the only structure is that it “comprises and openable closed container.”  The specification gives no figure or description of the structure of such a container.  All we know is its function from pg. 15, ln. 23 that such, “is used to apply the vacuum pressure to and to heat the mold assembly”.  As such, while a “mold” could fit the structure of an “openable closed container”, it would appear that the processing device is something other.  Here one does not know nor what such a device may be sufficiently disclosed.  For the purposes of this office action and the application of the art below, a processing device is considered to be what is old and well-known in composites manufacturing as an autoclave. 
Similarly the term “gas transfer” is not used or disclosed. The only “assembly” disclosed is with respect to a “mold assembly” and “pneumatic assembly”.  The structure of neither is disclosed.  Like the “processing device” above, the pneumatic assembly is not disclosed by any particular structure.  It is only disclosed by the exact same function as, “to create the vacuum” (pg. 13, ln. 21).  Again one is at a loss as to the structure of such or how its structure would relate to the other elements.  One could presume that such is merely a pump attached in some way to the other elements.  However, such speculation only supports the deficiency of the specification.  Further, only a “pneumatic assembly” is disclosed which is more narrowly directed to “air”.  While air is a “gas”, such is a broader term and the specification does not provide any support for the transfer of any other types of gases in his process or the necessity to do so.  As such, support for this term is not adequately provided.
The term “heating assembly” is used on pg. 5, ln. 1 without showing or describing any of its structure or relationships.  Additionally recited is a “heating component” on pg. 4, ln. 10.  But we don’t know if such are the same components or different.  It appears by applicant’s substation of one term for that of the other, they are synonomous and refer to the same element or elements.  However, one cannot be sure.  From pg. 5, ln. 1 it is only disclosed as having a function of, “to heat the blank of the golf club head” the structure of the assembly or how such is to be done is not disclosed.  Even if one were to presume that the “heating assembly” is the same as the “heating component”, such is only disclosed as “mounted on the openable closed container” (pg. 8, ln. 11).   How such is done is not clear.  Here again for the purposes of this office action a “heating assembly” is presumed as consistent and well-known in the art of the heating elements on an autoclave used in the processing of composite materials.”
 
Further with respect to claim 1, claim 3 now recites that the processing device is indeed an “autoclave”.  Yet no other devices capable of performing such steps are disclosed.  As such, claim 1 merely reciting a “processing device” is attempting to cover other devices never contemplated nor disclosed. Such claiming beyond the scope of disclosure what is disclosed is not supported.    
While claim 11 has been cancelled its problems with respect to the sweet spot has been generally translated to claims 10, 13 and 16.  While generally the concept of a “sweet spot” and how such is manipulated in the design of golf is known.  It is not clear in what context applicant is intending to use it in the recited claims. Here he describes it as a line passing through the geometric center as if the “sweet spot” were also a single point.  In fact, the sweet spot generally is not a singular “spot”, but instead is represented by an area of size.  Here the claim appears to call for the scope of a line that passes thought a geometric center point and any point within the area represented by the sweet spot.  This is not what appears to be disclosed.  The specification points to Taiwan patent No. 13974437, but such is not incorporated into the specification by reference and does not clarify the context in which the sweet spot is intended to be interpreted, nor is any copy found or made of record to add any clarity to the context in which applicant is using the term. As such, like claim 11, claims 10, 13 and 16 remain rejected as failing to adequately provide support. 
While applicant points to patent 7500926, it cannot be used to fill the void in applicant’s disclosure unless it is positively incorporated therein.  Every patent is evaluated on it own merits.  In ‘926, for his purposes he discloses that his “sweet spot” appears to be a single, “impact point on the club face where no head rotation or gear effect occurs” (col. 1, ln. 43).  There is no indication in applicant’s specification or in his remark if his sweet spot is the same, or to a general area or any other context that the term could be used in the art.  As such, this patent does not clarify support for the term as it is now used in the claims and the rejection does not appear to be in error. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

“Claims 1, 2, 7, 8, 10, 11, 13, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 
As to claim 1 is a method of manufacturing a composite golf club head, performed by a mold assembly and a pressure forming device which comprises an openable closed container 132, a pneumatic assembly 154 mounted on the openable closed container, and a heating component (col. 8, ln. 47) mounted on the openable closed container, and the method comprising steps of:
providing a striking plate 26 made from carbon fiber col. 7, ln. 3) with a combination portion 100 formed as a back side 26a of the striking plate;
putting a plurality of carbon fiber composite prepregs that are piled up and the striking plate into the mold assembly at block 206 and closing the mold assembly (col. 7, ln. 33) to form a blank of a golf club head, wherein the carbon fiber composite prepregs are piled up to form a blank of a head body of the golf club head which has a main portion 34 and a hosel 39 and a front end of the blank of the head body of the golf club head engages with the combination portion of the striking plate to form the blank of the golf club head.
While Murphy does not appear to apply a vacuum to the mold using a bag that is puti into an openable closed container, such a process is old and well-known in the manufacture of composite parts.  By way of example, How to Make Prepreg/Dry Carbon Fibre Parts teaches placing the split mold in a bag; 

    PNG
    media_image1.png
    728
    1180
    media_image1.png
    Greyscale

	Then applying a vacuum;

    PNG
    media_image2.png
    729
    1168
    media_image2.png
    Greyscale

Then placed in an openable container to cure while heating;

    PNG
    media_image3.png
    729
    1168
    media_image3.png
    Greyscale

And finally deburring;

    PNG
    media_image4.png
    728
    1177
    media_image4.png
    Greyscale

To have applied known methods of manufacturing composites to that of a club head like Murphy would have been obvious to have used such known techniques to improve similar devices (methods, or products) in the same way.  See SR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 2, taught is heating temperature of 80 degrees celcius; 

    PNG
    media_image5.png
    724
    1168
    media_image5.png
    Greyscale
 
The time and pressure ranges are considered obvious order to obtain the desired final properties of the product.  To have selected a pressure and time within the claimed range would have been obvious through routine experimentation to obtain a satisfactory part and process. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 7 and 8, metal counter weight 40 is considered shown. 
As to claims 10, 13 and 16, Murphy is considered to inherently have a center of gravity and a geometric center point. Murphy incoroprates by reference 09/796,951 that shows the center of gravity to a perpendicular in his figs. 3 and 10. 
With respect to claims 11, 14 and 17, a “tangent plane” as recited is not a structural feature of the club.  Instead such is an arbitryary reference plane the is inherently capable of being drawn on the club head of Murphy. In the context of the sweet spot, such is considered a position the same as the center of gravity shown in fig. 11 of 09/796,951 with an imaginary line passing throught he center of gravity as shown in his fig. 4. Alternatively, the location of the center of gravity is a known design criteria in club performance and can be adjusted using shape and materials as desired. To have the center of gravity of the club and the sweet spot or geometric center of the striking plate coincide with an imaginary line passing through them would have been obvious in order to locate the CG behind the intended spot on the striking face where the ball is intended to make contact.” 
Claim 1 has been amended to recite that the main portion is “integrally formed as a single part”.  Murphy shows the body being integrally formed as a single part when the components of the sole and crown are placed in the mold.  As such, this limitation fails to clearly distinguish over the applied art as will be further discussed below in response to applicant’s remarks. 
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 and further in view of Driver 2010/0213644 as set forth in the previous office action and below in response to applicant’s remarks.
“As set forth above, claim 3 is presumed to be direct to bladders commonly used inside the parts of molded composites. Murphy shows a positive air pressure bladder that is known to be used in composite parts. Where claim 3 recites both a positive and negative pressure ranges, it appears that such is directed to a combination of both internal bladders and bagging.  This is old and well-known in the manufacture of composites as taught by Driver by way of example. To have use a combination of both known techniques in the Murphy would have been obvious in order to both consolidate the preform and remove air and volatiles as set forth in Driver’s abstract. The pressures, time and temperature are considered obvious matters of optimization as set forth above as such has not been shown to be critical
As to claim 9, metal counter weight 40 is considered shown by Murphy” 

Claims 4-6, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 in view of Nelson et al. 6,824,636 as set forth in the previous office action and below in response to applicant’s remarks; 
“With respect to claims 4-6, one cannot determine what is intended with respect to the recitation of a replaceable rod.  Most broadly such is directed to a core of mandrel for maintaining a space that is considered old and well-known in the molding of composite parts. In the alternative Nelson here has been applied for teaching applying a replaceable rod in his inflation fittings 103 and 105.  As such, to have inserted such a rod in Murphy into the hosel as taught by Nelson would have been obvious in order to inflate the internal bladder when molding.
As to claims 12, 15 and 18, set forth above is fairly taught the counterweight and replaceable rod. To have combined such in a club would have been obvious for their individual purposes taught as set forth above.” 

Conclusion
Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive. 
With respect to the indefiniteness issues, the “processing device”, the “gas transfer assembly”, and the “heating assembly”, now respectively amended into the claims, applicant’s broad conclusion that such are supported by the originally-filed documents without incurring new matter is not shared as set forth above in the new matter rejection under 35 USC 112, 1st.  
With regard to claim 1, wherein the original “pressure forming device” merely replace by the term “processing device”, applicant merely states that such “should be clear to a person skilled in the art” without actually stating or clarifying on the record what structure such a device would have.  In the previous rejection, applicant was specifically questioned whether such was a “mold” or maybe even and “autoclave”.  Yet applicant here again does not attempt to clarify what structures are required to be provided to perform the steps of the recited method.  As such, the grounds for rejection with respect to this term remains the same as to that of the term it replaced.  
As to the drawing, merely including the word “bag” in a black box diagram is not sufficient showing of the structure or relationships of the element to the others. As such one could not readily determined from any black box the structure of the bag itself and how it is to be used with the other elements in accordance with the method by viewing the drawings.  As such the objection remains as set forth above.
Applicant’s remarks with respect to the written description have been address above in the grounds for rejection.  Claim 18 has not been sustained in view of applicant’s remarks as its inclusion appeared erroneous. 
With respect to the rejection of the claims under 35 U.S.C. §103, applicant states that he sought to solve 3 problems in; 
“1.    The striking plate, the crown, the sole plate, and the counterweight of the conventional golf club head are individually formed, and then adhered together via a film adhesive. Therefore, the bonding strength formed by the film adhesive is not strong enough to allow the striking plate to be firmly adhered to the front side of the head body, or the crown and the sole plate to be firmly adhered together.
2.    Furthermore, the individual manufacturing processes lead to problems of high manufacturing cost and long manufacturing time.
3.    Difficulties in setting the sweet spot that are previously mentioned.”
Applicant’s solution to his first problem to improve the joining of the preformed face plate to the body is to manufacture and integrally mold them using known composite techniques.  In the exact same finding of a solution-, Murphy preforms a faceplate (abstract ln. 3) and molding the components under heat and pressure in his step 210 to the other body components of the club head.  Like applicant, Murphy too was concerned with “durability” (col. 7, ln. 54).  While murphy generally seems more concerned with the improved performance aspects of such structures and manufacture, the fact that applicant has selected the same structure to solve another problem cannot itself be the basis for patentability. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here the claims cover the structure of steps as one is seeking to exclude others from practicing and not the intent applicant was looking to solve.  Since, Murphy shows the claimed structure for the purposes of durability, he solve applicant’s first problem before applicant.  
With respect to applicant’s problem of manufacturing costs, Murphy does not discuss such.  However, the prior art as a whole is directed to the manufacturing of composites in general that are known to make light weight high strength parts at reduced costs.  Clearly from Murphy, applicant is not the one to discover using composite manufacturing processes in making a club head.  Any cost benefits over other manufacturing processes known are considered inherent and within the ordinary level of skill of one practicing in the composite manufacturing art.  
As to applicant’s third problem, designing the location of the center of gravity or “sweet spot” (that are sometimes used synonymously) using different materials and added weights is very well-known.  There is no evidence that applicant has succeeded in doing anything others have sought to accomplish but have failed to do. One skilled in designing golf clubs is considered well versed at managing the size, shape and materials in club head to set the sweet spot as desired.  Instead the trend and goal in many effort with respect to the improvement of the sweet spot are focus on enlarging its area to make the club more forgiving on balls that are mishit.  Applicant’s claimed invention is not directed to a process of setting the sweet spot.  Instead the claims recite a single property relationship of the sweet spot with respect to the geometric center.  Such is considered obvious in the art as a whole as set forth in the grounds for rejection above. 
Applicant has amended claim 1 to recite “the main portion integrally formed as a single part” in an effort to evade Murphy (support for which is found pg. 5, ln. 13, spec.). Such a recitation does not distinguish over Murphy as his main portion can be described as “integrally formed as  a single part”.  While it appears that the individual parts of the body or laid up in the mold separately, the resulting head body is one that is considered to be integrally formed as a single part as recited in the claim.  Fig. 21 is considered to show where the striking plate appears to be separately formed prior to the applying of heat and pressure.  Like applicant’s claimed the carbon fiber composite prepregs are piled up to form a single-part head body in Murphy.  Applicant argues that the crown preform and sole preform are created in different steps.  However, such preforms are initial steps of putting the composite prepregs in the mold assembly.  While it appears applicant is merely laying the prepreg piles in the mold, Murphy is doing an extra initial step of preforming those areas of the club to facilitate the setting up of the molding process. “The face, crown and sole components are then assembled to create an assembled units…to create a precomputed unit (col. 3, ln. 21). This precomputed main body is placed in the mold with the face under heat and pressure (col. 8, ln. 40).  This process of preformed section is above and beyond that of individually hand laying each in the molding process is found by reference in 6,248,025 (col. 8, ln. 6) and what appears to be the process also relied upon by applicant.  This process of laying up each portion of the body as oppose to preforming them is old and not new as shown in ‘025.  As such, Murphy is not considered different from the claimed invention as concluded by applicant and the grounds for rejection does not appear to be in error. 
    With respect to How to Make Prepreg/Dry Carbon Fiber Parts, applicant argues that it has nothing to do with golf club heads.  Such is not material as the it is clearly analogous art to show what is known in the manufacture of composite articles.  Here one looking to manufacture a golf club would surely consider known techniques in composites manufacturing. 
With respect to claims 2, 7, and 8, applicant merely argues that such should be allowable for at least the same reasons as Claim 1.  As set forth above with respect to claim 1, these claims are considered fairly taught or would have been obvious to one of ordinary skill in the art of composite manufacturing. 
Like claim 1 above, claims 10, 13, and 16 are not found allowable from the recitation of “a head body having a main portion integrally formed as a single part”.  As such, applicant’s remarks fail to show where the ground for rejection contains an error. 
Applicant argues that the tangent plane of amended Claims 10, 13, and 16 have their advantageous effects. However, such an agreement does not show how the recitation structurally distinguishes over the applied art.  Murphy inherently has a sweet point on his striking plate and since there are no restriction recited in the claim as to how any “tangent plane” of it relates, one if free to draw such an reference plane such that it is perpendicular to a line drawn from the center of gravity to the sweet point.  
As to claims 3 and 9, applicant argues that the reference does not disclose a head body of a golf club.  Such is not needed since such is applied to show the ordinary level of skill in the art of composite manufacturing of articles. One faced with the problems of the times, temperatures and pressures necessary to manufacture a composite golf club head would certainly look to see how other products were made. Hence, the rejection has not been shown to be in error. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711